Citation Nr: 1527244	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-31 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to payment or reimbursement for medical treatment by a non-VA provider on various dates in July, August, September, and December 2013.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1971 to December 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions dated in November 2013 and February 2014 by the Department of Veterans Affairs Medical Center (VAMC) in St. Cloud, Minnesota.  The Veteran was scheduled to testify at a Board hearing in June 2015, however he withdrew his request for a hearing and withdrew the appeal through a written statement from his appointed representative received by VA in June 2015.


FINDING OF FACT

In a written statement received by VA in June 2015, prior to the promulgation of a Board decision in the matter, the Veteran (through his appointed representative) expressed his intent to withdraw his appeal seeking payment or reimbursement for medical treatment by a non-VA provider on various dates in July, August, September, and December 2013; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim seeking payment or reimbursement for medical treatment by a non-VA provider on various dates in July, August, September, and December 2013, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal and Dismissal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision in a matter.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his representative.  38 C.F.R. § 20.204.

In a signed written statement received by VA in June 2015, the Veteran's appointed representative expressed that the Veteran desired to withdraw his hearing request and to withdraw his appeal ("veteran wishes to withdraw any remaining issues on appeal").  Hence, there is no allegation of error of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.


ORDER

The appeal seeking payment or reimbursement for medical treatment by a non-VA provider on various dates in July, August, September, and December 2013 is dismissed.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


